Name: Commission Regulation (EEC) No 2341/78 of 6 October 1978 amending Regulation (EEC) No 1271/78 concerning measures to improve the quality of milk within the Community
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  production
 Date Published: nan

 7 . 10 . 78 Official Journal of the European Communities No L 282/ 11 COMMISSION REGULATION (EEC) No 2341/78 of 6 October 1978 amending Regulation (EEC) No 1271/78 concerning measures to improve the quality of milk within the Community HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( J ), as amended by Regulation (EEC) No 1001 /78 (2), and in particular Article 4 thereof, Whereas under Article 1 (2) of Commission Regula ­ tion (EEC) No 1271 /78 of 13 June 1978 concerning measures to improve the quality of milk within the Community (3), application of the measures must not extend beyond 30 September 1979 except in special cases ; whereas in order to guarantee the maximum effectiveness of the measures it seems necessary to extend this period, but not so as to extend it beyond 31 March 1980 ; Whereas under Article 3 ( 1 ) complete detailed propo ­ sals concerning these measures must be submitted at the latest by 31 October 1978 ; whereas with a view to proper preparation of the proposals the possibility should be provided of completing a proposal before a later final date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 1 Regulation (EEC) No 1271 /78 is hereby amended as follows : 1 . Article 1 (2) is replaced by : '2. Application of the measures referred to in paragraph 1 shall not extend beyond 31 March 1980.' 2. The following is added to Article 3 ( 1 ) : 'However, in cases where adequate reasons are given, a proposal may be submitted within the period referred to in the previous subparagraph, with a statement that it will be completed before 1 April 1979 in order to comply with the conditions laid down in Article 4. If this time limit is not observed the proposal shall be considered void.' 3 . The second subparagraph of Article 4 (2) is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1978 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 131 , 26 . 5. 1977, p. 6 . (2) OJ No L 130, 18 . 5. 1978, p. 11 . (3) OJ No L 156, 14. 6 . 1978 , p. 39.